Citation Nr: 1442488	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  10-48 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, Type II (DM). 

2.  Entitlement to service connection for hypertension.

3.  Whether new and material evidence has been presented to reopen a claim of service connection for a headache disorder, and if so, whether service connection is warranted.

4.  Whether new and material evidence has been presented to reopen a claim of service connection for a bilateral neurological foot disorder to include residuals of cold injury to the feet, and if so, whether service connection is warranted.

5.  Whether new and material evidence has been presented to reopen a claim of service connection for a low back disorder.

6.  Whether new and material evidence has been presented to reopen a claim of service connection for a left knee disorder.

7.  Whether new and material evidence has been presented to reopen a claim of service connection for a right knee disorder.

8.  Entitlement to service connection for a low back disorder, to include as due to undiagnosed illness.

9.  Entitlement to service connection for a left knee disorder, to include as due to undiagnosed illness.

10.  Entitlement to service connection for a right knee disorder, to include as due to undiagnosed illness.

11.  Entitlement to service connection for a neck disorder, to include as due to undiagnosed illness.

12.  Entitlement to service connection for a right shoulder disorder, to include as due to undiagnosed illness.

13.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to July 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In July 2014, the Veteran testified at a Board hearing via video conference from the RO.

The issues numbered 8 through 14 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has DM which is attributable to service.  

2.  The Veteran has hypertension which is attributable to service.  

3.  In a July 2002 rating decision, the RO denied service connection for headache, low back, bilateral knee, and bilateral foot disorders; the Veteran did not appeal.

4.  In a June 2006 rating decision, the RO determined that new and material evidence had not been received to reopen the claims of service connection for residuals of cold injury to the feet and for migraine headaches; the Veteran did not appeal.  

5.  Evidence submitted since the RO's July 2002 and June 2006 decisions, respectively, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claims, and therefore raises a reasonable possibility of substantiating the claims for service connection for headache, low back, bilateral knee, and bilateral foot disorders.

6.  The Veteran has a headache disorder, variously noted to be migraine, tension, and stress in nature, which is attributable to service.  

7.  The Veteran has neurological disability of the feet which is etiologically related to his DM, diagnosed as peripheral neuropathy and small fiber neuropathy.


CONCLUSIONS OF LAW

1.  DM was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).

2.  Hypertension was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).

3.  The RO's July 2002 rating decision which denied service connection for headache, low back, bilateral knee, and bilateral feet disorders is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012).

4.  The RO's June 2006 rating decision which determined that new and material evidence had not been received to reopen the claims of service connection for residuals of cold injury to the feet and for migraine headaches is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012).

5.  New and material evidence has been received since the RO's July 2002 and June 2006 rating decisions; thus, the claim of service connection for headache, low back, bilateral knee, and bilateral feet disorders is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2013).

6.  A headache disorder, variously noted to be migraine, tension, and stress in nature, was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).

7.  Peripheral neuropathy/small fiber neuropathy is proximately due to or the result of the service-connected DM disability.  38 U.S.C.A. § 1101 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.310(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claims are being granted.  As such, any deficiencies with regard to the VCAA are harmless and nonprejudicial.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 30306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

DM and hypertension will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of the veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

DM and Hypertension

The Veteran's service treatment records (STRs) do not reflect a diagnosis of DM or hypertension; however, on his separation examination, laboratory findings revealed elevated glucose readings and his blood pressure reading was 119/82.  Following separation, private records reflect diagnoses in 2004.  However, the Veteran's private physician, Dr. C.G., has repeatedly indicated in numerous letters that the Veteran was treated by another physician before him, and had DM and hypertension since 2002, beginning in service.  For instance, in his December 2010 letter, Dr. G. explained that the Veteran's inservice glucose reading (February 2002) was high and he was also borderline hypertensive at that time.  In additional letters dated 2009 to 2014, this physician indicated that DM and hypertension had their onset during service.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the private examiner is clearly aware of the Veteran's medical history and has repeatedly provided documentation stating that the claimed disabilities are service-related, including references to inservice findings.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  Accordingly, service connection for DM and hypertension is warranted.  

Whether New and Material Evidence Has Been Presented to Reopen a Claim of Service Connection for Headache, Bilateral Foot, Low Back, 
Left Knee, and Right Knee Disorders

In a July 2002 rating decision, the RO denied service connection, in pertinent part, for headache, low back, bilateral knee, and bilateral feet disorders.  With regard to headaches, the Veteran was treated on multiple occasions for headaches and also suffered head trauma, but the RO found that the headaches were acute and transitory with no permanent residuals or chronic disability.  During service, the Veteran was seen for lumbosacral strain, but post-service examination was normal and service connection was denied.  Although the Veteran was treated for right knee chondromalacia patella, possible strain of the right patella ligament, as well as left knee contusion  and abrasions, during service, the knee conditions were acute and transitory and resolved with no residuals.  A post-service VA examination yielded normal findings.  Thus, service connection for knee disorders was denied.  With regard to the feet, it was noted that the Veteran was  treated in November 1988 for first degree cold injury to the feet and was diagnosed with frostbite; however, this condition resolved and the post-service VA examination revealed no abnormalities.  Thus, service connection for a bilateral foot disorder was denied.  

A notice of disagreement was not received within the subsequent one-year period.  Further, additional evidence was not received within one year of that decision.  New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  The Federal Circuit explained that it was particularly reluctant to presume that the VA considered, but rejected, the possibility that a submission contained new and material evidence relating to an earlier claim.  Id. at 1368.  The Federal Circuit noted VA's statutory obligation to provide a written statement of its findings and conclusions, and the reasons or bases for those findings and conclusions, on all material issues of fact and law presented on the record.  Id.  

Therefore, the RO's July 2002 rating decision is final.  38 U.S.C.A. § 7105.  

In June 2006, the RO confirmed and continued the prior denial of service connection for residuals of cold injury to the feet and for migraine headaches.  The  Veteran did not appeal and that decision also became final.  38 U.S.C.A. § 7105; Bond.

In April 2009, the Veteran sought to reopen his claims.  The additional evidence submitted includes evidence pertaining to all of the issues.  

With regard to headaches, in July 2014, Dr. G. completed a medical assessment in which he indicated that the Veteran had experienced stress/tension headaches since 2002 as well as headaches which were secondary to DM.  In an earlier January 2010 statement, Dr. G. also presented the possibility that the Veteran had hypertension-related headaches.  Thus, the physician places the onset of the headaches to service and/or as etiologically related to service-connected DM and/or hypertension.  The Veteran's wife also indicated that the Veteran had suffered from headaches for years.  

With regard to the feet, a VA examiner indicated in April 2010 that the  Veteran had small fiber neuropathy of the feet which was most commonly caused by DM, but had no residuals of frostbite.  Dr. G. opined that the Veteran had peripheral neuropathy due to his DM.  Thus, the Veteran does have a neurological disorder of the feet and it is related to service-connected DM.

With regard to the low back, an April 2010 VA examiner included normal x-rays which did not confirm the presence of arthritis and the examiner did not diagnose a current disability.  However, a later June 2013 magnetic resonance imaging (MRI) revealed spondylitic changes and a disc bulge at L5-S1.  Thus, a low back disability has been diagnosed which was not diagnosed at the time of the final decision on that matter.  

With regard to the knees, an April 2010 VA examiner included normal x-rays which did not confirm the presence of arthritis and the examiner did not diagnose a current disability.  However, the Veteran has asserted that he actually has an undiagnosed illness of the knees, related to his service in the Persian Gulf.  

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  Furthermore, the Federal Circuit has indicated that evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  In addition, in 
Shade v. Shinseki, 24 Vet. App. 110 (2010, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  

The Board finds that the newly submitted evidence, raises a reasonable possibility of substantiating the claims, and the element of a nexus could be established by providing a VA examination for the claims that cannot be granted at this point.  Thus, the claims may be reopened.  The Shade threshold has been met here and thereby triggers VA's duty to assist.  New and material evidence has been received since the RO's July 2002 and June 2006 decisions; thus, the claims of service connection are reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

Headaches

The STRs document multiple instances of reports of and treatment for headaches. On the separation examination, the Veteran reported having frequent and severe headaches as well as a history of head trauma.  

In a January 2010 letter, Dr. G. indicated that the Veteran had headaches which were possible related to his hypertension.  

In April 2010, the Veteran was afforded a VA examination.  The examiner opined that the Veteran's headaches were less likely than not due to service to include head trauma during service.  The examiner indicated that the description by the Veteran of his head injuries was consistent with mild traumatic brain injury and it is typical for most people to fully recover within 3-6 months with full recovery by the end of one year.  

Subsequently, as noted, Dr. G. completed a medical assessment in which he indicated that the Veteran had experienced stress/tension headaches since 2002 as well as headaches which were secondary to DM.  

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  

In this case, the Board places more probative value on Dr. G.'s assessment which places the onset of headaches to service.  The VA examiner did not adequately provide an analysis and rationale regarding the complaints made by the Veteran of having severe and frequent headaches on his separation examination, clearly much later than the inservice head trauma.  In contrast, Dr. G.'s opinion in consistent with the inservice as well as post-service headache complaints.  Accordingly, service connection for headaches, variously noted to be migraine, tension, and stress in nature, is warranted.

Bilateral Feet

The STRs document that the Veteran had frostbite of the feet.  However, on separation, he made no foot complaints.  Post-service, there is no impression of frostbite-related residuals.  In fact, the Veteran has indicated that he has no diagnosis (i.e., an undiagnosed illness).  Nonetheless, the Board finds that the evidence does not establish a disability which is the residual of frostbite, but rather there is a diagnosis which is related to service-connected DM.  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be competent evidence of a current disability; evidence of a service-connected disability; and competent evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).  With regard to the matter of establishing service connection for a disability on a secondary basis, the Court has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.

Both the VA examiner and the private physician indicated that the Veteran has neurological damage to his feet due to his DM, diagnosed as peripheral neuropathy and small fiber neuropathy.  Thus, secondary service connection is warranted.  


ORDER

Service connection for DM is granted.  

Service connection for hypertension is granted.

The application to reopen the claims of service connection for headache, low back, bilateral knee, and bilateral foot disorders is granted.  

Service connection for a headache disorder, variously noted to be migraine, tension, and stress in nature, is granted.  

Service connection for peripheral neuropathy/small fiber neuropathy of the feet as secondary to DM is granted.


REMAND

As noted, the Board has reopened the claims of service connection for low back, left knee, and right knee disorders has been reopened.  

With regard to the low back, the Board finds that the Veteran should be afforded a VA examination to determine if currently diagnosed low back disorders, including spondylitic changes and a disc bulge at L5-S1, are etiologically related to service.  

With regard to the knees, as well as the other claims for neck and right shoulder disorders, the Veteran asserts that he has "undiagnosed illnesses."  His separation examination noted complaints of "swollen or painful joints."  This is a new theory of entitlement to service connection.  See page 4 of hearing transcript.  Thus, this basis for service connection should be considered in conjunction with the existing claims.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) and Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together). 

VA is authorized to pay compensation to any Persian Gulf veteran suffering from a "qualifying chronic disability." A "qualifying chronic disability," includes (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B) (West 2002).

To obtain service connection for an undiagnosed illness or combination of undiagnosed illnesses, a veteran needs to show (1) that he or she is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) that have become manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016 and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a) (2013).   Manifestations of an undiagnosed illness or multisymptom illness include, but are not limited to, fatigue, headache, muscle pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, or abnormal weight loss.  38 C.F.R. § 3.317(b).  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period are considered chronic.  38 C.F.R. § 3.317(a)(ii)(4).

In light of the foregoing, the Board finds that the claimed "Persian Gulf" illness issues must be the subject of an appropriate VA examination as well as VCAA notice.  The March 2011 general medical examination did not address these issues.  

With regard to sleep apnea, the Veteran has a diagnosis of this disorder.  In a July 2014 assessment, Dr. G. suggested that the Veteran's DM may play an etiological role; he indicated that DM is an additional diagnosis that "pertains" to a diagnosis of sleep apnea.  However, it is unclear.  On a March 2011 VA examination, the examiner indicated that the Veteran did not have sleep disturbance as an undiagnosed illness, apart from his sleep apnea.  An opinion regarding the sleep apnea was not provided.  The Veteran is invited to have Dr. G. clarify this notation and the VA examiner should also address this matter.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran updated VCAA notice with regard to the issues remaining on appeal and specifically to include Persian Gulf undiagnosed illnesses.  

2.  The Veteran may submit clarification from his private examiner regard the etiology of his sleep apnea.  

3.  Schedule the Veteran for a VA examination to include a Persian Gulf Undiagnosed Illness assessment.  Any indicated tests, including X-rays if indicated, should be accomplished.  

The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current low back (including spondylitic changes and a disc bulge at L5-S1), left knee, right knee disorders, sleep apnea, neck and right shoulder disorders had their clinical onset during service or is related to any in-service disease, event, or injury.  The examiner should address inservice findings, including reports of back, knee, and joint complaints as well as "trouble sleeping" on the separation examination.  

In addition, pertaining to his knees, neck, and right shoulder, the examiner should opine as to whether it is more likely than not, less likely than not, or at least as likely as not, that the record shows objective indicators of joint pain due to undiagnosed illness; if there was a minimum of a 6-month period of chronicity of those objective indicators; and if those objective indicators are attributable to a known diagnosis.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.

4.  The AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


